Citation Nr: 1125417	
Decision Date: 07/06/11    Archive Date: 07/14/11

DOCKET NO.  10-18 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for posttraumatic arthritis of the left knee prior to January 22, 2010. 

2.  Entitlement to a compensable rating for instability of the left knee prior to January 22, 2010. 

3.  Entitlement a higher rating in excess of 30 percent for total left knee replacement since March 1, 2011. 

4.  Entitlement to a total disability evaluation due to individual unemployability as a result of service-connected disabilities.  


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran had active military service from January 1987 to March 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which continued the 10 percent disability rating for his posttraumatic arthritis of the left knee and a noncompensable rating of instability of the left knee.

During the pendency of the appeal, a February 2010 rating decision reclassified the service-connected disability as a total knee replacement and assigned a 100 percent rating effective January 22, 2010 and a 30 percent disability rating effective March 1, 2011.  

At the October 2009 VA examination, the examiner stated that the Veteran reported he could not work as a result of his service-connected left knee disability.  The Board finds that though an appeal was not received on the issue of entitlement to a total rating for compensation based upon individual unemployability it is now before the Board because it has been raised by the record and is a component of the instant appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The issues of entitlement to a rating in excess of 30 percent for total left knee replacement since March 1, 2011, and entitlement to a total rating for compensation based upon individual unemployability are remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the issues herein decided has been accomplished.  

2.  Prior to January 22, 2010, posttraumatic arthritis of the left knee was manifested by extension limited to 10 degrees; however, there is no evidence that the Veteran's it was manifested by extension limited to 15 degrees or by flexion limited to 30 degrees. 

3.  Prior to January 22, 2010, the credible evidence fails to establish that the left knee had recurrent subluxation or lateral instability to warrant a compensable evaluation.  


CONCLUSIONS OF LAW

1.   Prior to January 22, 2010, the criteria for a rating in excess of 10 percent for posttraumatic arthritis of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5002, 5010, 5260, 5261 (2010).

2.  Prior to January 22, 2010, the criteria for a compensable rating for the instability of the left knee have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.14, 4.71a including Diagnostic Codes 5257 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and the representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record that is necessary to substantiate the claim.  The Veteran should be informed as to what portion of the information and evidence VA will seek to provide, and what portion of such the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, legally adequate notice was provided to the Veteran by a correspondence in May 2009.  These letters detailed the elements of an increased rating claim, described the evidence and information necessary to substantiate the claims, and set forth the respective responsibilities of VA and the Veteran in obtaining such evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that a claimant must be informed of the rating formulae for all possible scheduler ratings for an applicable rating criteria.  The Board finds that this was accomplished in the February 2010 Statement of the Case (SOC).  Dingess also held that VA notice must include information regarding the effective date that may be assigned, and this has was expressly done in the May 2009 letter.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished with respect to the issue decided here, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment records and VA treatment records.  The RO also afforded the Veteran VA examinations in June 2009 and October 2009.  The Board finds that these examinations are adequate because the medical findings are stated in terms conforming to the applicable rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional outstanding evidence that is necessary for a fair adjudication of the claims herein decided that has not been obtained.  The Veteran waived his right to a hearing before the RO/Board.   

No further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Under these circumstances, the Board finds that the Veteran is not prejudiced by the Board proceeding, at this juncture, with an appellate decision on the claims herein decided.

The Board notes that additional evidence was received after the last supplemental statement of the case.  However, it relates to the service-connected disability after the knee replacement.  Thus, this evidence is not pertinent to the issues being decided herein.  38 C.F.R. § 20.1304(c) (2010).

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  When considering functional impairment caused by a service-connected disorder, evaluations should be based on an assessment of the lack of usefulness, and adjudicators should consider the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath, 1 Vet. App. at 594.  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.  Painful motion with the joint or particular pathology, which produces a disability, warrants the minimum compensation.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

By way of history, a March 2005 rating decision granted entitlement to service connection for post traumatic degenerative arthritis of the left knee and instability of the left knee, and assigned each disability a 10 percent evaluation.  A February 2006 rating decision granted a temporary 100 percent rating based on surgical or other treatment necessitating convalescence, effective November 4, 2005, and continued the 10 percent evaluation as of January 1, 2006.  An October 2006 rating decision granted an increased rating of 20 percent for posttraumatic arthritis of the left knee effective May 4, 2006 and a 20 percent disability rating for instability of the left knee effective May 30, 2006.  Following a January 2007 VA examination, the RO, in a July 2008 rating decision, proposed a reduction of the 20 percent evaluation for posttraumatic arthritis of the left knee to 10 percent and a reduction of the 20 percent evaluation for instability to noncompensable.  A November 2008 rating decision effectuated the proposals.   

The Board notes that in October 2008, the Veteran filed a notice of disagreement following the proposed rating decision to reduce the evaluations.  In the November 2008 notification of the rating decision (that reduced the evaluations), the RO informed the Veteran that the October 2008 statement was not an appropriate notice of disagreement since the proposal to reduce the evaluation does not constitute a final decision.  It told the Veteran that if he wanted to appeal the November 2008 rating decision, he should submit such in writing.  

In a February 2010 rating decision, the RO granted a 100 percent disability rating for total left knee replacement, effective January 22, 2011.  This part of the claim is being remanded.

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  Esteban, 6 Vet. App. at 262.  For example, the VA Office of General Counsel has stated that compensating a claimant for separate functional impairment under Diagnostic Code 5257 and 5003 does not constitute pyramiding.  VAOPGCPREC 23-97 (July 1, 1997).  In this opinion, the VA General Counsel held that a Veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that a separate rating is based upon additional disability.  Subsequently, in VAOPGCPREC 9-98, the VA General Counsel further explained that if a Veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also x-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.

At the June 2009 VA examination, the examiner stated he was unable to do the examination due to a flare-up that resulted in increased discomfort, medial aspect, and moderate swelling.  The examiner noted the Veteran reported he used a walker and wheelchair during flare-ups and at the examination he used cane.  The examiner concluded there was no apparent instability of the knee, and that the Veteran did not report his knee giving out or any falls.  The examiner noted that the Veteran's right knee was injured at work and that the Veteran had undergone surgery for this injury.

At the October 2009 VA examination, the examiner noted the Veteran had a diagnosis of gout and was last hospitalized in April 2009 for an exacerbation.  The Veteran reported he used a straight cane for his instability during flare-ups, and he also used a wheelchair at home to prevent excessive ambulation during flare-ups of the pain.  He also reported that he wore a left knee brace for the past several years.  The Veteran described having a constant dull ache in the left knee, especially on the medial side, at a level 4.  He stated that after two hours of being on his feet, he needed intermittent rest periods throughout the day.  He reported that at the end of the day, he could not do anymore activity, and the knees became stiff and weak.  His knees went out to the outside unpredictably several times, especially after being on the feet for long hours, and the braced helped with this.  He reported flare-ups three times a year that lasted for about one week.  His knee swelled when he stood all day and lasted for about four hours when he did not have gout.  

On physical examination, there was mild effusion noted on the lateral aspect of the knee, inferior to the patella.  There was mild tenderness noted on the medial aspect of the knee; however, no deformities of the patella were noted.  It was noted that the Veteran was very protective of the knee when he performed his range of motion.  The Veteran's range of motion for extension was 0 degrees for passive range of motion and  +10 degrees for active range of motion; repetitive range of motion in extension remained at +10 degrees.  The range of motion for active flexion was 90 degrees with moderate to severe pain; the VA examiner noted that he was able to passively flex up to 125 degrees.  The repetitive range of motion for flexion was 110 degrees without any complaints of additional pain actively.  Medial and lateral stress tests for instability did not reveal any instability or laxity of the ligaments.  The Veteran reported severe pain during the evaluation.  The drawer sign and Lachman's test were both negative.  The examiner noted that McMurray's and Apley's tests could not be performed due to the Veteran's weight and inability to lie in prone position.  He stated there was "[n]o atrophy of quadriceps muscles or calf muscles noted, especially considering the complaints of disuse [V]eteran has."  

It was noted that the Veteran was functionally independent in his activities of daily living, transfers, and ambulation for short distances with the assistance of a straight cane and a left knee brace so that it would not give way.  For long distances he used a wheelchair only during his flare-ups.  The VA examiner stated that the DeLuca provisions could not be clearly delineated with any medical certainty but stated that flare-ups could cause the Veteran some limitations or additional limitations in the Veteran's knee.  The VA examiner noted that he did not see any evidence of atrophy of the muscles nor evidence of diffuse atrophy and that coordination was a central nervous system function and if he did not wear his knee brace and had prolonged ambulation there maybe some instability of the knee.  

Posttraumatic Arthritis of the Left Knee

Diagnostic Code 5010, which addresses traumatic arthritis, provides ratings for arthritis due to trauma, substantiated by x-ray findings; it states to rate it as degenerative arthritis, Diagnostic Code 5003.  Diagnostic Code 5003 provides that when the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, warrants a 10 percent evaluation; with the addition of occasional incapacitating exacerbations, a 20 percent evaluation is warranted.  

The rating codes for limitation of motion of the leg state that under 38 C.F.R. § 4.71a, Diagnostic Code 5260, a 10 percent rating is warranted where flexion of the leg is limited to 45 degrees; a 20 percent rating is warranted where flexion is limited to 30 degrees; and a 30 percent rating is appropriate where flexion is limited to 15 degrees.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5261, a 10 percent rating is appropriate where extension of the leg is limited to 10 degrees; a 20 percent rating is warranted for extension limited to 15 degrees; a 30 percent rating is warranted for extension limited to 20 degrees; a 40 percent rating is warranted for extension limited to 30 degrees; and a 50 percent rating is warranted for extension limited to 45 degrees.  

In order for the Veteran to warrant an increased rating in excess of 10 percent there needs to be evidence of flexion limited to 30 degrees and/or extension limited to 15 degrees.  After a careful review of the Veteran's claims file the Board finds that an increased rating is not warranted since the Veteran's range of motion for flexion was limited to 90 degrees (which is noncompensable) and extension was limited to 10 degrees (which falls under a 10 percent evaluation).  At the June 2009 VA examination, the Veteran could not perform range of motion because of a flare-up.  Such ranges of motion do not establish a basis for an evaluation in excess of 10 percent.  The Board notes that the Veteran's flexion does not reach the compensable level under Diagnostic Code 5260 and thus separate evaluations for limitation of extension and flexion are not warranted.  

Additionally, the Board finds that even though the Veteran had pain, there was no evidence of decreased range of motion because of weakness and fatigability.  The VA examiner stated that he could not clearly delineate with medical certainty the DeLuca factors but that it depended on the severity and if the Veteran had gout at the time of the flare-up.  Additionally, and more importantly, the examiner made a finding that there was no atrophy in the left lower extremity in either the quadriceps or calf muscles to substantiate the Veteran's allegation of disuse of that extremity.  This calls into question the Veteran's credibility, and thus the Board accords the Veteran's allegations as to the severity of his left knee pain lessened probative value.  When the examiner did repetitive range of motion, the Veteran was able to flex to 110 degrees.  Thus, his flexion improved.  The Board finds that any pain is already taken into consideration with the 10 percent disability rating; therefore, an additional rating under DeLuca is not warranted.   

In sum, the Board finds that the Veteran's posttraumatic arthritis of the left knee is manifested by range of motion for flexion to 90 degrees and extension to 10 degrees.  There is no evidence that the Veteran's flexion is limited to 30 degrees or extension is limited to 15 degrees.  Therefore, the Board finds that an increased rating in excess of 10 percent for posttraumatic arthritis of the left knee is denied. 

Instability of the Left Knee

Instability of the left knee is evaluated under Diagnostic Code 5257, which provides ratings for other impairment of the knee that includes recurrent subluxation or lateral instability.  Slight recurrent subluxation or lateral instability of the knee is rated 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated 30 percent disabling.  The Board notes that the terms "slight," "moderate" and "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  

After a careful review of the Veteran's claims file the Board finds that the preponderance of the evidence is against a compensable evaluation for instability of the left knee.  When the Veteran was examined in October 2009, the examiner stated drawer sign was negative, Lachman's test was negative, and that medial and lateral stress test for instability did not reveal any instability or laxity of the ligaments.  This is evidence against a finding that the Veteran has any recurrent subluxation or lateral instability in the left knee.  The examiner noted that prolonged ambulation without the left knee brace "may have some instability at the knee."  The Board finds such opinion to be speculative.  Clinical evaluation of the left knee at the October 2009 VA examination did not reveal any instability.  The examiner used the word "may" when stating that prolonged ambulation could cause instability.  Thus, the Board is unwilling to conclude that the Veteran has slight instability to warrant a 10 percent evaluation, particularly because it finds the Veteran's allegations have lessened probative value as a result of the lack of objective clinical findings supporting his allegations of a lack of use of his left lower extremity.  

The DeLuca provisions to not apply to Diagnostic Code 5257, as it is not predicated upon range of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Extraschedular Consideration

In exceptional cases, where the evaluations provided by the rating schedule are found to be inadequate, an extraschedular evaluation may be assigned commensurate with the veteran's average earning impairment due to the service-connected disorder.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  The criteria for extraschedular evaluation are that there is a marked interference with employment, or frequent periods of hospitalization, rendering impractical the application of the regular rating schedule.  38 C.F.R. § 3.321(b); Fanning v. Brown, 4 Vet App. 225, 229 (1993).  

The file does not show, and the Veteran has not alleged, that the criteria for extraschedular rating apply to the service-connected left knee disabilities.  At the October 2009 VA examination it was noted that the Veteran reported that from 2000 to 2007 he worked as a learning community assistant and monitored the hallways, buildings, bathrooms, lunch rooms in order to observe the students.  He reported that it required extensive walking and mobility and therefore, he could not continue to work because of those excessive activities.  However, there is no evidence that the service-connected left knee has been rendered impractical by the rating schedule.  The Veteran was on workers compensation for a right knee injury he sustained.  The Board finds that all of the Veteran's symptoms have been contemplated by the rating criteria and have been taken into consideration with his current 10 percent disability rating and that an extraschedular rating is not warranted.   

As noted above, in exceptional cases, where the evaluations provided by the rating schedule are found to be inadequate, an extraschedular evaluation may be assigned commensurate with the veteran's average earning impairment due to the service-connected disorder.  Fisher, 4 Vet. App. at 60 (1993).  The criteria for extraschedular evaluation are that there is a marked interference with employment, or frequent periods of hospitalization, rendering impractical the application of the regular rating schedule.  38 C.F.R. § 3.321(b); Fanning v. Brown, 4 Vet App. 225, 229 (1993).  The file does not show, and the Veteran has not alleged, that the criteria for extraschedular rating apply to posttraumatic arthritis of the left knee.  At the October 2009 VA examination it was noted that the Veteran reported that from 2000 to 2007 he worked as a learning community assistant and monitored the hallways, buildings, bathrooms, lunch rooms in order to observe the students.  He reported that it required extensive walking and mobility and therefore, he could not continue to work because of those excessive activities.  However, there is no evidence that the Veteran's instability of the left knee has been rendered impractical by the rating schedule; instead, the Board finds that all of the Veteran's symptoms have been contemplated by the rating criteria and have been taken into consideration with his now 10 percent disability rating and that an extraschedular rating is not warranted.   

In sum, the Board finds that evaluations in excess of 10 percent for posttraumatic art of the left knee and noncompensable for instability of the left knee are not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the Veteran's claims, this doctrine is not applicable in the current appeal.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991); 38 U.S.C.A. 5107(b); 38 C.F.R. § 4.3.


ORDER

Prior to January 22, 2010, an increased rating in excess of 10 percent for posttraumatic arthritis of the left knee is denied. 

Prior to January 22, 2010, a compensable evaluation for instability of the left knee is denied.


REMAND

The Board finds that further development is warranted for the issues of entitlement to a higher rating for the total left knee replacement, rated as 30 percent disabling since March 1, 2011, and for entitlement to a total rating for compensation based upon individual unemployability.  

As noted above, in the February 2010 rating decision, the RO reclassified the service-connected left knee disability as total left knee replacement as a result of the Veteran having undergone such surgical procedure.  The RO assigned a 100 percent disability rating effective January 22, 2010 and a 30 percent disability rating since March 1, 2011.  According to the claims file, the Veteran was scheduled for a future examination in March 2011.  See February 2010 rating decision.  Since, this examination is not part of the Veteran's claims file the Board finds that a remand is warranted to obtain a copy of this examination and if this examination has not been conducted, then the RO should schedule the Veteran for a new VA examination to obtain the current nature and severity of the total left knee replacement. 

At the October 2009 VA examination, it was noted that the Veteran reported that from 2000 to 2007 he worked as a learning community assistant and monitored the hallways, buildings, bathrooms, lunch rooms in order to observe the students.  He reported that it required extensive walking and mobility and therefore, he could not continue to work because of those excessive activities.  (The evidence of record shows that the Veteran sustained a work-related injury to his right knee in approximately 2009.)  In an undated statement received after January 22, 2010, the Veteran stated that he was not able to work.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that an individual unemployability claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  As the Court recently reasoned in a non-precedential, single judge memorandum decision, given that the Board has jurisdiction over the claim for individual unemployability but the evidence has not been developed enough for proper appellate adjudication, a remand, not a referral, is the appropriate action.  See Muma v. Shinseki, No. 09-2734, 2010 WL 4126458 (Vet. App. Oct. 21, 2010) (Kasold, C.J., mem.).  See also Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) (single judge decisions may be relied upon for any persuasiveness or reasoning they contain).  As such, the individual unemployability aspect of the Veteran's claim must be remanded for further development, to include a VA examination, the report of which must contain an assessment offered by a VA examiner as to whether Veteran is able to secure or follow a substantially gainful occupation due to his service-connected disabilities.  See 38 U.S.C.A. § 5103A (West 2002); see also Colayong v. West, 12 Vet. App. 524, 538-40 (1999); Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  

Prior to any VA examination, attempts should be made to obtain any outstanding records of pertinent medical treatment pertaining to the peripheral neuropathy.

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to contact the Veteran by letter and request that he provide sufficient information, and if necessary authorization, to enable the RO to obtain any additional pertinent treatment records not currently of record.  Based on the Veteran's response, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  

If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe the further action to be taken.  

2.  The RO should have the Veteran complete VA Form 21-8940, Veteran's Application for Increased Compensation Based Upon Unemployability and a VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits (for each of the Veteran's former employers).  With the assistance of the Veteran, the RO should obtain any employment records from the Veteran's employer in order to ascertain the Veteran's employment history and the date he was last employed.  The Veteran must cooperate in this endeavor.  

3.  The RO should obtain a copy of the VA examination conducted approximately one year after the total knee replacement surgery.  If the Veteran has not been afforded a VA examination since March 2011 then he should be afforded a VA examination to determine the current severity of his total left knee replacement.  The claims file must be made available to the examiner(s), and the examination report(s) should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

The examiner should prepare a report of examination that details the current severity of the total left knee replacement.  The examiner's findings must be stated in terms conforming to the applicable rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).  

The examiner should opine as to whether the service-connected left knee disability is productive of an overall level of industrial incapacity that is so severe as to prevent the Veteran from obtaining and maintaining all forms of substantially gainful employment consistent with his educational and occupational experience.  
The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached.  

4.  The RO should review the claims file to ensure that all the foregoing requested development is completed, and, thereafter, arrange for any additional development indicated.  The RO should then readjudicate the remaining claims on appeal.  If any benefit sought remains denied, the RO should issue an appropriate SSOC (Supplemental Statement of the Case) and provide the Veteran the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
The Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


